ON APPLICATION FOR REHEARING
PER CURIAM.
In our original opinion we allowed defendant the full amount he paid Pelican Pool & Patio Specialties. Included in the credit were invoices for chemicals, materials, and parts. In his application for rehearing, plaintiff correctly pointed out defendant failed to prove all these items were attributable to repairing the original construction. The record supports allowing a credit for these invoices only:
May 1, 1969 1836.00
May 1, 1969 230.52
$ 2066.52
Our original decree is amended to reduce the credit allowed to the defendant to $2066.52, and it is now ordered, adjudged and decreed that there be judgment in favor of plaintiff, Carl Hayden, and against the defendant George Soule in the sum of $1883.47 with interest from judicial demand. Defendant is to pay all costs of this litigation. Both applications for rehearing are denied.
Original decree amended; rehearing denied.